USDC IN/ND case 1:18-cv-00334-WCL-SLC document 1 filed 10/17/18 page 1 of 5


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

 VIRGINIA BRYANT,

      Plaintiff,

 v.                                                        Case No. 1:18-cv-00334

 TRUE AUTO, LLC

      Defendant.

                                             COMPLAINT

         NOW COMES, the Plaintiff, VIRGINIA BRYANT, by and through her attorneys,

SULAIMAN LAW GROUP, LTD., complaining of the Defendant, TRUE AUTO, LLC, as

follows:

                                     NATURE OF THE ACTION

         1.        This is an action brought by a consumer seeking redress for violation(s) of the

Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

                                    JURISDICTION AND VENUE

         2.        Subject matter jurisdiction exists over the Telephone Consumer Protection Act

claim(s) under 28 U.S.C. §§ 1331 and 1337.

         3.        Venue is proper under 28 U.S.C. § 1391(b) as a substantial part of the events giving

rise to the claims took place in this judicial district.

                                               PARTIES

         4.        VIRGINIA BRYANT (“Bryant”) is a natural person, who at all times relevant was,

a resident of Fort Wayne, Indiana and a citizen of the State of Indiana.

         5.        Bryant is a “person” as defined by 47 U.S.C. § 153(39).

                                                    1
USDC IN/ND case 1:18-cv-00334-WCL-SLC document 1 filed 10/17/18 page 2 of 5


       6.      TRUE AUTO, LLC (“True Auto”) is a limited liability company organized and

existing under the laws of the State of Texas, having a principal place of business at 801 West

Cannon Street, Fort Worth, Texas 76104-3147. True Auto owns, operates and maintains a website

at http://www.trueautoprotection.com

       7.      True Auto is a “person” as defined by 47 U.S.C. § 153(39).

                                    FACTUAL ALLEGATIONS

       8.      At all times relevant, Bryant was the sole operator, possessor, and subscriber of the

number ending in 3884.

       9.      At all times relevant, Bryant’s number ending in 3884 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       10.     At all times relevant, Bryant was financially responsible for her cellular telephone

equipment and services.

       11.     In or before January 2018, Bryant became subject to True Auto’s unsolicited

relentless phone sales campaign.

       12.     Upon information and belief, True Auto obtained Bryant’s cellular telephone

number ending in 3884 through skip tracing.

       13.     Each time Bryant answered, she was received by a pause, click and dead air before

being connected to a sales agent.

       14.     On multiple and numerous occasions, Bryant told True Auto she did not own the

vehicle any longer, before asking them to stop calling.

       15.     Notwithstanding, True Auto continued to place daily calls to Bryant in an attempt

to sell extended warranty service.



                                                 2
USDC IN/ND case 1:18-cv-00334-WCL-SLC document 1 filed 10/17/18 page 3 of 5


       16.     On multiple and numerous occasions, True Auto informed Bryant that they will

stop calling; however, True Auto continued (and continues) to call Bryant.

       17.     All in all, True Auto placed no less than 250 unconsented-to solicitation calls to

Bryant despite her multiple and numerous requests that they stop calling.

       18.     Upon information and belief, True Auto’s solicitation efforts included the use of an

artificial or prerecorded voice.

                                            DAMAGES

       19.     True Auto’s collection calls have severely disrupted Bryant’s everyday life and

overall well-being.

       20.     True Auto’s collection calls have resulted in intrusion and occupation of Bryant’s

cellular services, thus impeding receipt of other calls.

       21.     True Auto’s collection calls have resulted in unnecessary depletion of Bryant’s

cellular battery requiring him to incur electricity charges to recharge her cellular telephone.

       22.     True Auto’s telephone harassment campaign and illegal collection activities have

caused Bryant actual harm, including but not limited to, invasion of privacy, nuisance, loss of

subscribed minutes, intrusion upon and occupation of Bryant’s cellular telephone capacity, wasting

Bryant’s time, the increased risk of personal injury resulting from the distraction caused by the

phone calls, decreased work productivity, aggravation that accompanies unsolicited telephone

calls, emotional distress, mental anguish, anxiety, loss of concentration, diminished value and

utility of telephone equipment and telephone subscription services, the loss of battery charge, and

the per-kilowatt electricity costs required to recharge her cellular telephone as a result of increased

usage of her telephone services.



                                                  3
USDC IN/ND case 1:18-cv-00334-WCL-SLC document 1 filed 10/17/18 page 4 of 5


                                     CLAIMS FOR RELIEF

                                      COUNT I:
                 Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.)

       23.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       24.     True Auto placed or caused to be placed no less than 250 non-emergency calls,

including but not limited to the aforementioned solicitation calls, to Bryant’s cellular telephone

utilizing an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice

without Bryant’s consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

       25.     In a 2003 declaratory ruling the Federal Communications Commission (“FCC”)

concluded that equipment which has the capacity to “store or produce numbers and dial those

numbers at random, in sequential order, from a database of numbers” qualifies as an ATDS under

the statute. 18 F.C.C.R. 14014, 14091-93 (2003).

       26.     Upon information and belief, based on the lack of prompt human response, True

Auto employed an ATDS to place calls to Bryant’s cellular telephone.

       27.     Upon information and belief, the ATDS employed by True Auto transfers the call

to a live representative once a human voice is detected, hence the clear pause.

       28.     Upon information and belief, True Auto acted through its agents, employees, and/or

representatives at all times relevant.

       29.     As a result of True Auto violations of 47 U.S.C. §227 (b)(1)(A)(iii). Bryant is

entitled to receive $500.00 in damages for each violation.

       30.     As a result of True Auto’s knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Bryant is entitled to receive up to $1,500.00 in treble damages for each violation.


                                                  4
USDC IN/ND case 1:18-cv-00334-WCL-SLC document 1 filed 10/17/18 page 5 of 5


        WHEREFORE, Bryant requests the following relief:

        A.      find that True Auto violated 47 U.S.C. § 227 et seq.;

        B.      enjoin True Auto from placing any further calls to Bryant’s cellular telephone

number ending in 3884 in the future;

        C.      award statutory damages of at least $500.00, and treble damages of up to $1,500.00,

for each and every violation; and

        D.      grant any other relief deemed appropriate and equitable.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

October 17, 2018                                              Respectfully submitted,

                                                              /s/ Joseph Scott Davidson

                                                              Joseph Scott Davidson
                                                              Mohammed Omar Badwan
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              jdavidson@sulaimanlaw.com
                                                              mbadwan@sulaimanlaw.com

                                                              Counsel for Virginia Bryant




                                                  5
